Citation Nr: 1210177	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-24 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from August 1967 to August 1969, with subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the U.S. Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence is, at the very least, in relative equipoise concerning a causal relationship between the Veteran's in-service noise exposure as a Navy aircraft technician and his current bilateral hearing loss.  



CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant  the claim for entitlement to service connection for bilateral hearing loss.  Therefore, no further development is needed with respect to this appeal.  

Legal Criteria-Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including an organic disease of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

As a preliminary matter, the Board notes that American Standards Association (ASA) standards were used to establish levels of hearing acuity within service medical records until November 1, 1967.  The service treatment records pertaining to dates prior to that time have been converted from ASA to ISO (ANSI) units as required for analysis here.  Where applicable below, the figures in parentheses represent ASA units and are provided for data comparison purposes.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran's service treatment records for his period of active duty include his original enlistment examination of May 1967.  An audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(5) 20
(0) 10
(0) 10
(20) 30
(25) 30
LEFT
(5) 20
(0) 10
(0) 10
(10) 20
(25) 30

Speech audiometric scores were not provided.  At no time during service was the Veteran treated for any hearing or ear complaints.  His August 1969 separation examination included only a whispered voice test which was reported as normal at 15/15 bilaterally.  

The Veteran entered the US Navy Reserves following active duty.  At his September 1971 annual examination it was reported that the Veteran had minimal bilateral high frequency hearing loss-not considered disabling.  Any actual audiometric evaluation was not reported.  There is, however, an audiometric evaluation associated with a July 1972 annual Reserves examination.  The audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
30
20
LEFT
0
0
5
20
20

Speech audiometric scores were not provided.  

With regard to the Veteran's noise exposure, the DD Form 214 does indicate that service was rendered in an aviation unit.  The Veteran's rate was that of Airman (E-3), and he served with VFR-3Q at Naval Air Station (NAS) Alameda.  Accordingly, the Veteran's military duties would have taken him in close proximity to aircraft engine noise.  

The Veteran has provided the assessment of a private audiologist, dated in August 2008.  This report shows that the Veteran has a current hearing loss, and the examiner opined that the Veteran's hearing loss and tinnitus were "as likely as not due to military noise exposure."  There is, unfortunately, no rationale associated with this opinion.  The RO, in noting this, scheduled the Veteran for a comprehensive VA audiology examination for the purposes of addressing etiology.  The associated report, dated in September 2009, is also rather cursory in its assessment of the Veteran's condition.  It did note that tinnitus and hearing loss were currently present; however, in coming to a conclusion regarding etiology, the examiner noted simply that the Veteran's hearing remained unchanged in service and that it was "less likely than not" that hearing loss and tinnitus were due to excessive noise exposure in service.  The examiner did not discuss the 2008 positive opinion, and did not mention that there was no audiometric evaluation performed upon separation from active duty.  

Following the VA audiology examination, the Veteran sought treatment from a VA otolaryngologist (ENT) in February 2010.  The examination revealed symmetrical, bilateral neurosensory hearing loss.  It was noted that the maximum loss was at 4000 Hertz with 88 percent discrimination on the left and 80 percent on the right.  The Veteran's history of working on flightlines in the Navy was noted (and no subsequent "noise hazardous occupations").  The ENT conducted an examination of the ear canals, and opined that the hearing loss was consistent with acoustic trauma due to military flightline service.  

Given the above, the Board can conclude that evidence is, at the very least, in relative equipoise regarding the hearing loss claim.  All of the opinions provide minimal rationale; however, the positive opinions are equally as persuasive as the negative opinion.  Thus, the claim of service connection for hearing loss is granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

The Veteran complains of tinnitus as a result of his military noise exposure in support of the naval aviation community.  

As noted in the decision above, the Veteran's tinnitus was determined to be as likely as not due to military noise exposure in the August 2008 private audiology report.  Unfortunately, as also noted above, that examination is rather cursory in nature and there is no explanation given as to why that examiner felt that such an etiology was present.  The September 2009 VA examination simply stated that "tinnitus is of a more recent onset," and that it is less likely than not due to excessive noise exposure in the military.  

The Veteran's bilateral hearing loss is now service connected.  An examination is warranted to determine the relationship, if any, between the hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for an audiological examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had causal origin in active naval service or, alternatively, if tinnitus was caused or worsened by his service-connected bilateral hearing loss.  A rationale should accompany any conclusions reached.

3.  Following the directed development, the RO must conduct a de novo review of the claim on the merits. Should the claim not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


